DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the Preliminary Amendment filed 11/18/2019.
Claims 1-27 are amended.
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2019 and 1/31/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1-27 are objected to because of the following informalities:
Claim 1: “in which at least one winding zone for receiving a stator winding” should read -- in which at least one winding zone for receiving a stator winding of the stator windings—
Claim 1: “wherein a stator winding is arranged in the at least one winding zone” should read -- wherein the stator winding of the stator windings is arranged in the at least one winding zone—
Claim 1: “and a cooling channel for a coolant” should read --and the cooling channel for the coolant--
Claim(s) 2-26: “The Electrical machine according to Claim” should read –The electrical machine according to claim—
, the at least one winding zone--
Claim 19: “wherein a supporting surface is provided on those surface sections” should read -- wherein a supporting surface is provided on surface sections--.
Claim 24: both recitations of “wherein at least one of the first and the second and the third and the fourth plastic material” should read -- wherein at least one of the first, second, third, and fourth plastic material--
Claim 27: “A Motor vehicle comprising an electrical machine according to claim 1” should read –A motor vehicle comprising the electrical machine according to claim 1—
Appropriate correction is required. Applicant is encouraged to review the content of the claims to determine any further informalities that the Examiner has not listed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 12-18, and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, Applicant claims “wherein the insulation body is an injection-moulded part; wherein the insulation body is a monolithic body; and the insulation body is an extruded body, or/and in that”. 
In claim 7, all claimed elements lack antecedent basis as the claim is dependent on itself (see 112(d) rejection below). Examiner will treat the claim with no patentable weight. Claims 8-9 are rejected for being dependent on claim 7.
In claim 12, Applicant recites “wherein the first conductor elements are arranged in the first winding zone”. There is no antecedent basis for the limitation. Examiner will interpret limitation as “wherein the first conductor elements are arranged in a first winding zone of the winding zones.” Claims 13-18 are rejected for being dependent on claim 12 (see Rejections of claims 15-16 below).
In claim 15, Applicant claims “a second heat transfer layer composed of plastic”, inferring that there is a first heat transfer layer. There is no antecedent basis for a first heat transfer layer. Examiner will interpret claim 15 as being dependent on claim 13.
In claim 16, Applicant claims “a third heat transfer layer composed of plastic”, inferring that there is a first and second heat transfer layer. There is no antecedent basis for a first and second heat transfer layer. Examiner will interpret claim 16 as being dependent on claim 15.
In claim 17, Applicant recites “the radially inner winding zone… and… the radially outer winding zone”. There is no antecedent basis for the elements in the claim. Examiner will interpret limitations as “the first winding zone being a radially inner winding zone… and… the second winding zone being a radially outer winding zone”.
In claim 22, Applicant recites “the first heat transfer layer…; … the second heat transfer layer; … the third heat transfer layer…” there is no antecedent basis for he respective heat transfer layers. Claim 22 will be interpreted as being dependent on claim 16. Claims 23-26 are rejected for being dependent on claim 22.

It is uncertain how at least one of the plastic materials can have an identical thermal conductivity to itself, how at least one of at least two plastic materials can have different thermal conductivities, and how at least one of the plastic materials can have a thermal conductivity compared to itself. Further clarification is required. Claim will not be given patentable weight.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 is dependent on itself, and contains elements lacking antecedent basis as a result.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 10, 12, 14, 18-19, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al. (JPH10271738; English Machine Translation Attached).
In claim 1, Murakami discloses an electrical machine (Fig. 5-8), comprising: rotor (73) that is rotatable about a rotation axis (72) defining an axial direction of the electrical machine, and comprising including a stator (71a) having electrically conductive stator windings (71b); at least one cooling channel (67A) through which a coolant (L; [0028]) can flow, for cooling the stator windings (71b); wherein the stator (71a) has stator teeth (Comp_T; annotated in Fig. 8a below) extending along the axial direction and arranged at a distance from one another along a circumferential direction of the rotor (73), the stator teeth (71a) protruding inwardly from a stator body (Comp_Y; annotated in Fig. 8a below) of the stator (71a) and carrying the stator windings (71b); wherein an interspace (portion disposed between respective Comp_T in circumferential direction) is formed between two stator teeth (Comp_T) which are adjacent in the circumferential direction (illustrated in Fig. 8a below); wherein at least one interspace is arranged in an insulation body (71c) having outer walls composed of a plastic (resin; [0019]), which delimit a body interior, in which at least one winding zone (zone having 71b) for receiving a stator 

    PNG
    media_image1.png
    713
    747
    media_image1.png
    Greyscale

	In claim 4, Murakami discloses wherein two winding zones (respective areas having 71b) are provided, which are arranged adjacent to one another in the cross section perpendicular to the axial 
	In claim 6, Murakami discloses wherein the insulation body (71c) is an injection-moulded part ([0020]); wherein the insulation body (71c) is a monolithic body; and the insulation body is an extruded body (71c; inherently has dimension).
In claim 10, Murakami discloses wherein two winding zones (respective areas having 71b) are provided, which are arranged adjacent to one another in the cross section perpendicular to the axial direction; and wherein the winding zones (respective areas having 71b) are separated from one another by means of a phase insulation (61) composed of the plastic (resin; [0020]).
In claim 12, Murakami discloses wherein the stator winding includes first (71b) and second (respective 71b) conductor elements; wherein the first conductor elements (71b) are arranged in a first winding zone (zone having 71b) of the winding zones, and are electrically connected to one another for the purpose of connection to a common first phase of an electrical power source (see NOTE); and in that the second conductor elements (respective 71b) are arranged in a second winding zone (respective zone having respective 71b) and are electrically connected to one another for the purpose of connection to a common second phase of the electrical power source (see NOTE).
NOTE: The recitations “for the purpose of connection to a common first phase of an electrical power source” and “for the purpose of connection to a common second phase of the electrical power source” are intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
In claim 13, Murakami discloses wherein a first heat transfer layer (61) composed of plastic ([0020]) is arranged between the stator winding (71b) and the insulation body (71c).

In claim 18, Murakami discloses wherein the first conductor elements (71b) are electrically insulated from the second conductor elements (respective 71b) by means of the phase insulation (61).
In claim 19, Murakami discloses wherein a supporting structure (61) is provided on surface sections of the two stator teeth (Comp_T) of the stator body (Comp_Y) which face the interspace of the insulation body (71c) being supported on said the supporting structure (61), such that said the outer walls are arranged at a distance from the stator teeth (Comp_T) and from the stator body (Comp_Y), respectively.
In claim 27, Murakami discloses a motor vehicle (pump motor; [0001]) comprising the electrical machine according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (JPH10271738; English Machine Translation Attached) in view of Marvin et al. (US 2014/0300220).
In claim 11, Murakami teaches the machine of claim 1, with the exception of wherein the stator winding is part of a distributed winding.
However, Marvin teaches a machine (Fig. 1-4) wherein stator windings (2, 3) are part of a distributed winding ([0029]).
Therefore in view of Marvin, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Murakami to have stator winding being part of a distributed winding, in order to provide an efficient large voltage machine (Marvin; [0008-0009]).
Allowable Subject Matter
Claims 2-3, 5, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would 
Claim 2: “wherein the insulation body has at least one separating wall composed of electrically insulating plastic, which at least one separating wall subdivides the body interior into the at least one winding zone and into the at least one channel zone.”
Claim 3: “wherein two channel zones for receiving a first and a second cooling channel are present; and wherein in the cross section perpendicular to the axial direction, the at least one winding zone is arranged between the two channel zones and is separated therefrom by means of two separating walls.”
Claim 5: “wherein the phase insulation is formed by a separating wall of the insulation body.”
Claim 20: “wherein the supporting structure is formed by projections protruding from the stator teeth and from the stator body, respectively, into the interspace.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bockenhoff et al. (US 2021/0328471) teaches an electric machine comprising a rotor having rotor poles having windings separated by a slot wedge having a cooling element.
Leiber et al. (US 2021/0044160) teaches an electric machine comprising a stator having stator poles having windings separated by a slot wedge having a cooling element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832